Citation Nr: 0715759	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  95-33 085	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to 21 June 1993 for a 
30% rating for post-concussive syndrome with post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1953 to January 
1956.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1994 rating action that denied a 
compensable rating for post-concussive syndrome with post-
traumatic headaches.  

By decision of November 1997, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of January 2000, the RO granted a 10% rating 
for post-concussive syndrome with post-traumatic headaches 
from 21 June 1993; the veteran disagreed with the effective 
date of increase, claiming an earlier effective date for a 
compensable rating.

By decision of November 2000, the Board granted a 30% rating 
for post-concussive syndrome with post-traumatic headaches 
from 21 June 1993, and denied a compensable rating prior to 
21 June 1993.  The veteran appealed that portion of the Board 
decision that denied a compensable rating for post-concussive 
syndrome with post-traumatic headaches prior to 21 June 1993 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
April 2001 Order, the Court vacated that portion of the 
November 2000 Board decision that denied a compensable rating 
for post-concussive syndrome with post-traumatic headaches 
prior to 21 June 1993, and remanded that issue to the Board 
for readjudication in accordance with the VA Secretary's 
April 2001 unopposed motion.

In September 2001, the Board remanded this case to the RO for 
due process development.  

By decision of March 2003, the Board denied an effective date 
prior to 21 June 1993 for a 30% rating for post-concussive 
syndrome with post-traumatic headaches.  The veteran appealed 
the denial to the Court, which by October 2003 Order vacated 
the Board decision and remanded the matter to the Board for 
readjudication in accordance with an October 2003 joint 
motion of the appellant and the VA Secretary.  

By decision of May 2004, the Board denied an effective date 
prior to 21 June 1993 for a 30% rating for post-concussive 
syndrome with post-traumatic headaches, to include the issues 
of clear and unmistakable error (CUE) in May 1956 and June 
1958 rating actions.  The veteran appealed the denial to the 
Court.  By September 2006 decision, the Court vacated that 
portion of the Board decision that denied CUE in May 1956 and 
June 1958 rating actions and dismissed the appeal as to CUE 
without prejudice, holding that, inasmuch as there was no RO 
rating action that addressed the matters of CUE, the Board in 
May 2004 lacked jurisdiction over these claims, as they had 
not been adjudicated by the RO in the first instance.  The 
Court also vacated that portion of the Board decision that 
denied an effective date prior to 21 June 1993 for a 30% 
rating for post-concussive syndrome with post-traumatic 
headaches on the grounds of failure of the duty to assist the 
veteran.

Inasmuch as the Court has held that the veteran is free to 
file a properly-pleaded CUE motion before the RO in the first 
instance, the issues of CUE in May 1956 and June 1958 rating 
actions are thus referred to the RO for any appropriate 
action.

For the reasons expressed below, the issue of an effective 
date prior to 21 June 1993 for a 30% rating for post-
concussive syndrome with post-traumatic headaches is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's 
September 2006 decision, the Board finds that all notice and 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.

First, outstanding VA medical records should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all psychiatric treatment and evaluation 
of the veteran at VA medical facilities in Fort Snelling and 
St. Cloud, Minnesota, and Long Beach, Sawtelle, Santa Monica, 
and San Francisco, California up to the present time should 
be obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal. 
The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A § 
5103(b) (1); but see 38 U.S.C.A. § 5103(b (3) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the 1-year notice 
period).  The RO should also ensure that its notice to the 
appellant meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2005), as 
appropriate.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 .

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should obtain copies of the 
complete records of all psychiatric 
treatment and evaluation of the veteran 
at VA medical facilities in Fort Snelling 
and St. Cloud, Minnesota, and Long Beach, 
Sawtelle, Santa Monica, and San 
Francisco, California up to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

2.  The RO should send the veteran and 
his attorney a letter requesting him to 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional pertinent evidence 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, cited to above, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this Remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


